COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  C.M.,

                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-11-00097-CV

AN ORIGINAL PROCEEDING
     FOR WRIT OF HABEAS CORPUS



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Relator’s motion to dismiss this original proceeding.  The motion
is granted, and the proceeding is dismissed.  

May 11, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.